IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00266-CV
 
Lassiter Industries, Inc.,
                                                                      Appellant
 v.
 
416 Woodline, Inc.,
                                                                      Appellee
 
 
 

From the County Court at Law No. 2
Montgomery County, Texas
Trial Court # 04-17773
 

MEMORANDUM 
Opinion

 
Appellant and Appellee filed a Joint
Motion for Dismissal.  The motion is
granted.
 
PER CURIAM
Before Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Appeal dismissed
Opinion delivered and filed January
 12, 2005
[CV06]